     Case: 1:19-cv-05328 Document #: 12 Filed: 09/30/19 Page 1 of 3 PageID #:178




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

MARY A. KELLY and THOMAS M. KELLY,                      )
                                                        )
         Plaintiffs                                     )
                                                        )
         v.                                             )      No. 19 cv 5328
                                                        )
CITIMORTGAGE, INC. and                                  )      The Honorable Gary Feinerman
CENLAR FSB d/b/a Central Loan Administration &          )
Reporting, a federally chartered savings bank,          )
                                                        )
         Defendants                                     )

          AGREED MOTION FOR EXTENSION OF TIME TO RESPOND
     TO PLAINTIFFS’ COMPLAINT AND TO RESCHEDULE STATUS HEARING

         Pursuant to Federal Rule of Civil Procedure 6(b), Defendants CitiMortgage, Inc. (“CMI”)

 and Cenlar FSB d/b/a Central Loan Administration & Reporting (“Cenlar”), hereby move for an

 order granting them a 30-day extension of time to answer or otherwise plead in response to

 Plaintiffs’ Complaint. In support of this motion, Defendants state as follows:

         1.      Plaintiffs Mary and Thomas Kelly filed their Complaint on August 7, 2019. Dkt.

No. 1.

         2.      CMI and Cenlar were served with the Complaint and subsequently moved for an

extension of time for their respective responsive pleadings. Dkts. No. 5-6, 8.

         3.      This Court granted Defendants’ motion, set the response deadline for October 3,

2019, and set an initial status hearing for October 7, 2019. Dkt. No. 11.

         4.      However, the Defendants require additional time to gather information and

investigate the allegations in the Kellys’ Complaint.

         5.      Moreover, the parties have been engaged in settlement discussions. The Kellys

have made a settlement demand, which the Defendants are in the process of evaluating.



81240353v.2
     Case: 1:19-cv-05328 Document #: 12 Filed: 09/30/19 Page 2 of 3 PageID #:178




        6.     Accordingly, and in a good faith effort to attempt to conserve the parties’ and the

Courts’ resources, and resolve this matter without the need for further litigation, Cenlar and CMI

seek an extension of time for their response to the Complaint.

        7.     This is the Defendants’ second request for an extension.

        8.     This request is not for purposes of delay. The undersigned counsel has conferred

with counsel for the Kellys, and counsel for the Kellys agrees to this extension.

        WHEREFORE, for the foregoing reasons, Defendants CitiMortgage, Inc. and Cenlar FSB

request that the Court extend the time for Defendants’ responsive pleading to the Complaint to

November 4, 2019, re-set the October 7, 2019 initial status hearing, and grant such further relief

as the Court deems just and proper.


Dated: September 30, 2019                            Respectfully submitted,

                                                     CITIMORTGAGE, INC. and
                                                     CENLAR FSB


                                                     By: __/s/ Irina Dashevsky_______________
                                                           One of Their Attorneys

P. Russell Perdew (6270420)
pperdew@lockelord.com
Irina Dashevsky (6298331)
irina.dashevsky@lockelord.com
LOCKE LORD LLP
111 South Wacker Drive
Chicago, IL 60606
Phone: 312-443-0228




                                                 2
81240353v.2
     Case: 1:19-cv-05328 Document #: 12 Filed: 09/30/19 Page 3 of 3 PageID #:178




                                     CERTIFICATE OF SERVICE

        The undersigned attorney certifies that on September 30, 2019, she caused the foregoing

Agreed Motion for Extension of Time to Respond to Plaintiffs’ Complaint and to Reschedule

Status Hearing to be served by electronically filing with the Clerk of the Court for the Northern

District of Illinois using the CM/ECF system, and thereby serving by e-mail notification upon

counsel for all parties of record.




                                                    ____/s/ Irina Dashevsky_______________




                                               3
81240353v.2
